 JAY KAY METAL SPECIALTIES CORPORATION31priate for purposes of collective bargaining within Section 9(b) ofthe Act: All net repairmen excluding all other employees, office cler-ical employees, professional employees, guards, and all supervisorsas defined in the Act.As we find that no question concerning commerce exists in CasesNos. 20-RC-4060, 20-RC-4062, and 20-RC-4063, within the meaningof Section 9(c) (1) and Section 2(6) and (7) of the Act, we shalldismiss the petitions in those cases.We shall also dismiss the peti-tion in Case No. 20-RC-4061 insofar as it seeks to represent fishermen.[The Board dismissed the petitions in Cases Nos. 20-RC-4060,20-RC-4062, and 20-RC-4063 and dismissed Case No. 20-RC-4061insofar as the petition requests representation for fishermen.]Jay Kay Metal Specialties CorporationandSeafarers Inter-national Union of North America, Atlantic and Gulf District,Marine AlliedWorkers Division,AFL-CIOand Local 16,Metal and Miscellaneous,District 65, Retail,Wholesale andDepartment Store Union,AFL-CIO,Petitioners.Cases Nos.2-RC-10362 and 2-RC-10367. September 12, 1960DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeWilliam G. Haemmel, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andFanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner in Case No. 2-RC-10362, referred to herein asSIU; the Petitioner in Case No. 2-RC-10367, referred to herein asDistrict 65; and the Intervenor, Amalgamated Local Union 355, In-dependent, referred to herein as Local 355, which intervened on thebasis of a contractual interest, are labor organizations which claim torepresent certain employees of the Employer.3.The Employer and Local 355 contend that their existing agree-ment is a bar to both petitions.The Employer has recognized andbargained with Local 355 as the exclusive representative for a unitof production, maintenance, and shipping employees since 1954, and129 NLRB No. 7. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas bargained with Local 355 as the certified representative of a unitof office clerical employees since 1956.Their current agreement, whichcovers both units, was executed on June 4, 1958, for a term effectivefrom February 1, 1958, through January 31, 1961.The petitionsof SIU and District 65 were filed on November 6 and 9, 1959, re-spectively.As each petition was filed more than 60 and less than 150days before the end of the second year from the effective date of thecontract, we find that they were timely filed, and that the contract isnot a bar.' In view of our disposition herein, we find it unnecessaryto pass on the other grounds urged by the Petitioners for finding thecontract not to be a bar.Accordingly, we find that a question affect-ing commerce exists concerning the representation of employees ofthe Employer within the meaning of Sections 9 (c) (1) and 2 (6) and(7) of the Act.4.The Employer is engaged in the manufacture and assembly ofvarious types of electrical appliances and fabricated metal products.It is one of nine active subsidiaries of Roto Broil Corporation ofAmerica and is operated as the principal manufacturing arm of thecorporate family.The other active corporations are engaged in de-livery and sale of the products manufactured by the Employer or inproperty management and ownership. The principal place of busi-nessof the corporate family is in two buildings located at 3300 and3408 Northern Blvd., Long Island City, New York. Other minorproduction facilities and a retail store are also located in the NewYork metropolitan area.The Employer is signatory to the existingcontract with Local 355 on behalf of the subsidiary and affiliated cor-porations and divisions of the parent company.As noted above, the Employer recognized Local 355 in 1954 as theexclusive representative for a unit comprising, in effect, all produc-tion and maintenance employees of the corporate family, and in 1956,following a Board consent election, it recognized Local 355 as thecertified representative of the office clerical employees.The Employer,or its affiliates, have also bargained with the International Brother-hood of Electrical Workers and the Operating Engineers for em-ployees who are not involved herein.District 65, the Petitioner inCase No. 2-RC-10367, has bargained with one or two of the affiliatesfor a unit which was at one time much larger but which now consistsof eight employees, five of whom are truckdrivers.The other threeare a receiving clerk, the office manager, anda salesmanat the Em-ployer's affiliated retail outlet.1 Pacific Coast Association of Pulp and Paper Manufacturers,121 NLRB 990;Benja-min Franklin Paint & Varnish Co., etc.,124 NLRB 54.We find without merit the con-tention of the contracting parties that the Board should not apply its policy of holdingthat a contract for more than 2 years is one of unreasonable duration where such acontract was entered into prior to the announcement of our new contract-bar rules inSeptember 1958.SeeBoyd Leedom v. International Brotherhood of Electrical Workers,Local Union No. 108 (General Cable Corp.),278 F. 2d 237(C.A.D.C ). JAY KAYMETAL SPECIALTIES CORPORATION33The SIU unit:In its petition, SIU sought a unit of all produc-tion and maintenance, shipping, and other manual employees of theEmployer covered by the agreement with Local 355, excluding officeclericals and employees represented by labor organizations other thanLocal 355.At the hearing and in its brief, SIU stated that it wouldbe willing to represent the office clerical employees separately, or aspart of the production and maintenance unit, if the Board foundthat such a combined unit was alone appropriate. SIU does not seekto represent either the employees whom District 65 now bargains foror the employees whom District 65 seeks in its own petition filedherein, unless the Board should find such unit inappropriate.TheEmployer and Local 355 contend that their present contractual unitwhich includes the office clerical employees is appropriate, and thatthe proposed unit of District 65 is inappropriate.The Employer,furthermore, would also have the Board find that the employees inDistrict 65's existing unit should now be included in the overall pro-duction and maintenance unit.SIU presented no witnesses in support of its unit request, relyingon the presumptive appropriateness of a production and maintenanceunit and the fact that the bargaining history between the Employerand Local 355 supported its position.The Employer moved to dis-miss the SIU's petition on the ground that there was then no basisfor the Board's finding that such a unit was appropriate. Thereafter,in the remainder of the hearing, testimony of the Employer's ownwitnesses amply supported the validity of the SIU-unit contentions.We deny the Employer's motion to dismiss.Representation mattersare nonadversary and investigative proceedings, and questions as toburden of proof are necessarily subordinated to the Board's para-mount interest in establishing a full and complete record.'We aresatisfied both from the bargaining history and from the record madein this case that a production and maintenance unit is appropriatehere.Depending on its level of sales, the Employer employs from 550 to700 manual employees, primarily at its Long Island City plant. Thereare about 50 office clericals who work in the regular and executiveoffices which are located in the plant buildings.There is no inter-change between the two groups, they are separately supervised, andare paid on different bases.The Employer and Local 355 urge theBoard to include the office clericals in a unit of manual employees onthe ground that the past bargaining has been on that basis.We donot agree.The consent election held in 1956 was to determine whetherthe office clericals wished to be represented by Local 355, not as partof the existing production and maintenance unit, but as a separate2 SeeUnited States Smelting,Refining and Mining Company,116 NLRB 661, 662.586439-61-vol. 129-4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDgroup.The practice of negotiating an agreement on behalf of theoffice clerical employees as part of an agreement for the broader unitdoes not have the effect of modifying our certification that the officeclericals constitute a separate appropriate Unit.3Accordingly,we shallestablish separate units for the office clerical and for the productionand maintenance employees.We also reject the Employer's contention that the employees whomDistrict 65 now represents should be included in the production andmaintenance unit.Neither SIU nor Local 355 seeks to represent them,either separately or as part of a larger unit, and although the hetero-geneous nature of the unit is apparent, we believe that the bargaininghistory since 1945 indicates that these employees may now have certaininterests in common which differentiate them from the otheremployees.The District 65 unit:District 65 seeks to represent,not as part ofits existing unit but separately,those employees whom it defines asplatform and warehousemen.It comprises the men who load andunload trucks at the docks adjacent to the shipping platforms at theNo. 3300 and No. 3408 plant buildings, a shipping clerk and a re-ceiving clerk, two freight elevator men, a mechanic and his twohelpers, and one truckdriver who makes local deliveries.The Em-ployer has no facilities specifically assigned or set aside for ware-housing.Products are assembled in both of the plant buildings inLong Island City and are packed in the production areas. They maybemoved in the production process between the two buildings orbetween the other plants in the metropolitan area.The moving isclone either by automotive truck or by forklift trucks.When productsare ready for final shipment they are moved to the dock areas by thecombined efforts of production employees and platform men.Theplatform men move throughout the plant and material handlers inproduction areas are frequently engaged in working on the platform.Both buildings have passenger and freight elevators, and althoughspecific individuals are assigned to each type of elevator,there is someinterchangingof jobs.Porters and maintenance men may also operateboth types of elevators.The three mechanics maintain all types ofmotorized vehicles, including over-the-road and local delivery trucks,forklift trucks,and passenger cars.District 65 presently representsthe interplant drivers but not the over-the-road drivers.The onedriver whom it is seeking herein makes local deliveries,but anotherdriver assigned to the refuse truck is not sought, although both arenow in the Local 355 unit.The employees sought by District 65 do not constitute a distinctivedepartmental or administrative division of the Employer's organiza-tion,nor are they all under the same supervision.Their work is closely3Dura Steel Products Company,109 NLRB 179, 182. THE MOSLER SAFE COMPANY35related to the work of other production and maintenance employees,and they have no skills in common which would give them any func-tional cohesiveness.It is clear that District 65 has put together anarbitrary grouping of employees who have no skills, duties, or interestsserving to differentiate them from the employees in the contract unit.In the absence of any basis for separate representation of these em-ployees, as shall dismiss the petition of District 65.4We find that the following groups of employees at the Employer'soperations in the New York City metropolitan area excluding fromeach unit employees who are represented by labor organizations otherthan Amalgamated Local Union 355, Independent, professional em-ployees, guards, and supervisors, constitute separate units appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :(a)All office clerical employees.5(b)All production and maintenance employees, including shippingand receiving employees.[The Board dismissed the petition filed in Case No. 2-RC-10367.][Text of Direction of Elections omitted from publication.]4Guppies Company Manufacturers,127 NLRB 1457.,Although SIl7 has submitteda sufficient showing of interestin the overallunit, noinformation was submitted as toits interestwith respect to the officeclerical unit foundappropriate herein.Theelection among these employeesdirectedbelow istherefore con-ditionedon the Regional Director ascertaining,before such election is held,that SIII hasa sufficient showing of interest among these employees.John H. Harland Company,127 NLRB 588.The Mosler Safe CompanyandUnited Steelworkers of America,AFL-CIO,PetitionerandSafeWorkers Organization, Chap-ter #2.Case No. 9-RC-4037. September 12, 1960ORDER DENYING MOTIONSOn July 18, 1960, theRegionalDirector for the Ninth Region(Cincinnati, Ohio) issued, and on July 19, 1960, served upon theparties his report on election, objections to election and recommenda-tions to the Board in the above-entitled proceeding. In his report,the Regional Director recommended to the Board that the Petitioner'sobjections be overruled and that the Intervenor be certified.On July 28, 1960, the Petitioner filed a request for an extension oftime to file exceptions to the Regional Director's report to August 8,1960.The extension was granted and on August 8 the Petitionerfiled its exceptions and a supporting memorandum.Thereafter, on August 10 the Employer filed a motion to strike anddismiss the Petitioner's exceptions and a brief in support of its mo-129 NLRB No. 8.